 

Case 1:19-cv-11171-GBD Document 15 Filed 06/01/20 Page 1 of 1

 

 

 

 

 

| fuspe SDN Y
DOC JMENT
UNITED STATES DISTRICT COURT ELECTRO I
SOUTHERN DISTRICT OF NEW YORK DOC #: NICALLY FILED

TTT Ts se eee eee eee xX ? PD teeny ii
GRACIELA BRETSCHNEIDER DONCOUSE, DATE FILED; :

eee

       

Plaintiff,

ORDER

-against-
19 Civ. 11171 (GBD)

HAT WORLD, INC. et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The initial conference is adjourned from June 10, 2020 to August 19, 2020 at 9:30 am.

Dated: New York, New York
June 1, 2020
SO 1 @

Bary Dy G Donabe

. DANIELS
U na ates District Judge
